Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-12 and 14-21 are currently pending and are addressed below.

Response to Amendment
The amendment filed 10/15/2021 has been entered. Claims 1-12 and 14-21 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments. The drawing objection remains since the issue has not been adequately addressed. To clarify, the drawings do not show any of the apparatus and corresponding structures as in claims 7-12.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record fails to teach the panoramic points being on a line between waypoints, the Examiner respectfully disagrees. Sheridan teaches a plurality of panoramic images taken at points along the route between the waypoints (see at least [0017]). Sheridan further teaches utilizing only images within threshold distance of the waypoints, (see at least [0018]). Therefore, Sheridan’s images are directly on the line representing the route segment. Sheridan meets this claim limitation at least under the conditions wherein the route (see at least Fig. 3). The Examiner further notes that this argument assumes that the “line” connecting the navigation points is a straight line, which is not positively recited in the claims. Therefore, assuming any route to be a “line” connecting multiple navigation points, any point along the route may also be interpreted as “on the line”.
With respect to Chau, the prior art also meets this claim limitation. Chau teaches at least determining that the panoramic point is sufficiently proximate to the route (see at least [0102-0104]) and inserting the panoramic point on a line connecting the navigation points, at least in the case when the route segment is generally straight. Again, the Examiner notes that the line need not be interpreted as a straight line as above. The Examiner notes that the instant claim language merely requires that a single panoramic point meets this criterion, and both prior art references teach at least some situations wherein the claim limitation will be met.
Therefore the prior art of record meets the claim limitations and Applicant’s arguments are not persuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus and its various components from claims 7-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:  the term “the present panoramic point” lacks antecedent basis. It is believed this is a typographical error and should read “the preset panoramic point”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al. (US 2016/0265931).

Regarding claim 1:
	
Sheridan discloses a method for generating a navigation route (see at least abstract, [0002]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm (each turn in the set of directions including waypoints, see at least [0016]) comprising determining the target panoramic point on a line connecting the coordinates of navigation points according to the coordinate of the present panoramic point (a plurality of panoramic images taken at points along the route between the waypoints see at least [0017], [0005], Fig. 3); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0018-0019]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map comprising inserting the target panoramic (generating turn by turn direction preview using panoramic images, see at least [0017-0021], Fig. 3).

Regarding claim 2:
Sheridan further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least Fig. 3, [0018]).

Regarding claims 3, 9, and 15:
Sheridan further teaches performing fitting according to the navigation points and the target panoramic point to generate the navigation route map comprising at least one of: 
deleting a navigation point among the navigation points which has a coordinate same as the coordinate of the target panoramic point, and generating the navigation 
deleting a navigation point among the navigation points which has a coordinate distance from the target panoramic point within a preset range, and generating the navigation route map according to the target panoramic point and remaining navigation points (replacing the navigation point with the panoramic image see at least [0051]. The Examiner notes that broadly speaking, generating the preview based on the panoramic image and not the navigation point meets at least one interpretation of “deleting” a navigation point, at least with respect to that preview.).

Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.

Claim Rejections - 35 USC § 102


Additionally, claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 2009/0240431).

Regarding claim 1:
	
Chau discloses a method for generating a navigation route (see at least abstract, [0009]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm comprising determining the target panoramic point on a line (see at least Fig. 4, 8, step 802, [0009], [0102-0104]); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0104-0106]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map comprising inserting the target panoramic point on a line connecting the navigation points, and generating the navigation route map according to the target panoramic point and the navigation points (see at least Fig. 2, 11, [0104-0106]) .

Regarding claim 2:
Chau further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least [0106]).

	
Regarding claims 3, 9, and 15:
Chau further teaches performing fitting according to the navigation points and the target panoramic point to generate the navigation route map comprising at least one of: 
deleting a navigation point among the navigation points which has a coordinate same as the coordinate of the target panoramic point, and generating the navigation route map according to the target panoramic point and remaining navigation points (replacing the navigation point with the panoramic image see at least Fig. 11, [0106]); and
deleting a navigation point among the navigation points which has a coordinate distance from the target panoramic point within a preset range, and generating the navigation route map according to the target panoramic point and remaining navigation points.

Regarding claims 4, 10, and 16-17:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further comprising: rendering a panoramic area entrance corresponding to the target panoramic point in the navigation route map (see at least Fig. 2, (202) [0053]).

Regarding claims 5, 11, and 18-21:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further (see at least Fig. 2, 10, 12).

Regarding claim 6:
Chau further teaches wherein rendering the navigation track route in the panoramic area corresponding to the target panoramic point comprising: determining a reference coordinate in the panoramic area; and rendering the navigation track route in the panoramic area according to the reference coordinate (see at least Fig. 10-16, [0102-0117]).
Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Rink/Primary Examiner, Art Unit 3664